 

David O. Yarian, MD 57 Portland Street - Suite 2A

 

Christine Munroe, DO South Berwick, Maine 03908
Rachel Burke, DO Ph: (207) 384-9212
Nicole Warren, DO Fax: (207) 384-2008
Rita Pomerleau, FNP MSN
Jeffrey Eaton, NP PhD
2.22,2017
JENNIFER L ARTESI
3
Ain: We. Ledbact

To whom it may concern:

Jennifer is a patient of mine, and was seen in follow up on 02/15/2017. She is eligible for return
to work, full capacity, on 3/6/17.

Please contact my office if you have any questions.

SI ly,
SO
David Yarian, MD
